Case4:13-md-02420-YGR Document5 _Filed02/22/13 Pagel of 3
Case MDL No. 2420 Document 130 Filed 02/20/13 Page l of 3

FILED

UNITED STATES JUDICIAL PANEL FEB ZJ` 2013 ?)

OIl
MULTIDISTRICT LITIGATION
RlCHARD W. WlEKING
~c_LE¢ni<, u.s. nisrr~‘.icr comm
Ne.»n new manner oF cALlFoRNlA
eminth

IN RE: LITHIUM ION BATTERIES ANTITRUST
LITIGATION MDL No. 2420

(SEE AT'I`ACHED SCHEDULE)
CONDITIONAL TRANSFER ORDER (CTO ~l)

On February 6, 2013, the Panel transferred l civil action(s) to the United States District Court for
the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. §1407. See __F.Supp.2d_ (J.P.M.L. 2013). Since that time, no additional action(s) have
been transferred to the Northern District of California. With the consent of that court, all such
actions have been assigned to the Honorable Yvonne Gonzalez Rogers.

lt appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Rogers.

Pursuant to Rule 7.1 Of the &uleLQf£erdnre_Qflhellmled§latesludieial_£an§l_en_M_uhidLstnm
Lj_tj_ga_tj_o_n, the action(s) on the attached schedule are transferred under 28 U.S.C. §1407 to the
Northern District of Ca|ifornia for thc reasons stated in the order ofFebruary 6, 2013, and, With thc
consent of that court, assigned to the Honorable Yvonne Gonzalez Rogers.

This order does not become effective until it is filed in the Office ofthc Clerk of the Unitcd States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall

be stayed 7 days from the entry thereof lf any party files a notice of opposition With thc Clerk of the
Panel within this 7~day period, the stay will be continued until further order of the Panel.

FOR THE PANEL:

chfcry N. Lt`lthi

 

 

Clerk of the Panel

|nasmuch as no objection is
pending at this time. the
stay is lifted.

Feb 20, 2013

CLERK'S OFFlCE
umreo srArEs
Juocc\AL PANEL oN
MULT|D|STR£CT LlTlGAT|ON

 

 

 

 

 

 

 

 

 

Case4:13-md-02420-YGR Document5 _Filed02/22/13 PageZ of 3
Case MDL No. 2420 Doeument 130 Filed 02/20/13 Page 2 of 3

IN RE: LITHIUM lON BATTERIES ANTITRUST

LITIGATION MDL No. 2420

SCHEDULE CTO~l - TAG-ALONG ACTIONS

DIS_T.DILQA‘NQ.QASE_QABILQN

CALIFORNIA SOUTHERN

CAS 3 12-02505 Russo et al v. LG Chem, Ltd. ct al
CAS 3 12~02531 Miller et al v. LG Chem, Ltd. et al
CAS 3 12~02615 Van Patten v. LG Chem, Ltd. et al
CAS 3 12'02658 Tumer et al v. LG Chern, Ltd. et al
CAS 3 12*02793 Barbat v. LG Chern, LTD. et al
CAS 3 12*02896 Brownlee v. LG Chem, Ltd. et al
MASSACHUSETTS
MA l 12*12419 Thompson et al v. Toshiba Corporation et al
MINNESOTA
MN 0 13-00028 The Stereo Shop v. LG Chem, Ltd. et al
NEW JERSEY
_ v CRIDEN v. PANASONIC CORPORATION OF
NJ 2 12 06534 NoRTH AMERICA er al
NJ 2 12~06555 BATEY v. LG CHEM AMERICA, INC. ct al
NJ 2 12~0658l A*l COMPUTERS, INC. v. LG CHEM, LTD. et al.
LISITSA v. PANASONIC CORPORATION OF
NJ 2 12_06704 NoRTH AMER!CA er al
N.l 2 12-06708 MEIR v. LG CHEM AMERICA, INC. et al
RAIMONDO v. PANASONIC CORPORATION OF
NJ 2 12_06725 NoRTH AMERICA et al
NJ 2 12~06793 SHAWN ct al v. LG CHEM AMERICA, INC. et al
SMITH v. PANASONIC CORPORATlON OF
NJ 2 12_06797 NoRTH AMERICA er al
NJ 2 12'~06932 SHANNON v. LG CHEM, LTD. et al
NJ 2 12~06973 BILLINGSLEY v. LG CHEM AM`ERlCA, INC. et al
NJ 2 12-07024 MEIER V. LG CHEM, LTD. ct al
NJ 2 12_07482 FIRST Cl"lOlCE MARKETYNG, INC. v. LG CHEM

AMERICA, INC. et al

 

 

NJ
NJ
NJ
NJ
NJ
NJ

Case4:13-md-02420-YGR Document5 _FiledOZ/22/13 Page3 of 3
Case MDL No. 2420 Document 130 Fl|ed 02/20/13 Page 3 of 3

12~07633
12-07793
13~00086
13~00190
13~00541
l3-00557

NNNNNN

DOYLE v. LG CHEM AMERICA, INC. et al
COHEN et al v. LG CHEM A.MERICA, INC. et al
RUAN v. LG CHEM, LTD. ct al

CONOVER ct al v. LG CHEM AMERICA, INC. et al
MOLFETAS v. LG CHEM, LTD. ct al

TUOHY v. LG CHEM, LTD et al

 

 

